DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.
 
Summary
The Amendment filed on 18 October 2021 has been acknowledged. 
Claims 1, 3 – 4 and 16 have been amended. 
Currently, claims 1 and 3 – 19 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 10775799) in view of Johnson et al. (Hereinafter Johnson) (US 9988047) and in further view of Tachibana (US 10319226).

As per claims 1 and 16, Sim teaches elements of: 
a vehicle control device (See at least abstract), comprising: 
a receiver structured to receive an image of a periphery of a host vehicle captured by an image capturing device (See at least abstract); 
a detector structured to detect a lateral position of a following vehicle in the same lane as that in which the host vehicle travels, the following vehicle being reflected in the image received by the receiver and traveling in the lane (See at least figure 1 and column 5 line 24 – 30); and 
a decision circuitry structured to determine a lateral position of the host vehicle in the lane depending on the lateral position of the following vehicle detected by the detector (See at least column 9 line 65 – column 10 line 31); and

Sim does not explicitly teach element of:
determine a lateral position, which indicates a distance from a lane dividing line to a central portion of a vehicle body, the lane dividing line being a centerline or outer edge line of the lane, oh the host vehicle in the lane depending on the lateral position of the following vehicle detected by the detector.
Johnson teaches elements of:
determine a lateral position, which indicates a distance from a lane dividing line to a central portion of a vehicle body, the lane dividing line being a centerline or outer edge line of the lane, oh the host vehicle in the lane depending on the lateral position of the following vehicle detected by the detector (See at least column line 62 – column 5 line 3; via determine distance of vehicles near the host vehicle and the distance of host vehicle from the left or right lane markings).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determine a lateral position, which indicates a distance from a lane dividing line to a central portion of a vehicle body, the lane dividing line being a centerline or outer edge line of the lane, oh the host vehicle in the lane depending on the lateral position of the following vehicle detected by the detector as taught by Johnson in the system of Sim, since the claimed invention is merely a combination of old elements, and in the combination each 
The combination of Sim and Johnson does not explicitly teach elements of:
 when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount less than a predetermined threshold value, and 
 when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount exceeding the predetermined threshold value, the decision circuitry stopsAppl. No. 16/351,164Attorney Docket No. P57338 determining the course of the host vehicle so that the lateral position of the host vehicle in the lane does not coincide with the lateral position of the following vehicle in the lane.
	Tachibana teaches elements of:
 when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount less than a predetermined threshold value (See at least Figure 8 S44), and 
 when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount exceeding the predetermined threshold value, the decision circuitry stopsAppl. No. 16/351,164Attorney Docket No. P57338 determining the course of the host vehicle so that the lateral position of the host vehicle in the lane does not coincide with the lateral position of the following vehicle in the lane (See at least figure 8 and column 2 line 37 – 51; via n the aspect, the predetermined termination condition may be satisfied when a lateral position of the lost vehicle exceeds a predetermined range in a width direction of the host vehicle. According to the configuration described above, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include  when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount less than a predetermined threshold value, and when the following vehicle changes the lateral position, which indicates the distance from the lane dividing line to the central portion of the vehicle body of the following vehicle, by a distance amount exceeding the predetermined threshold value, the decision circuitry stopsAppl. No. 16/351,164Attorney Docket No. P57338 determining the course of the host vehicle so that the lateral position of the host vehicle in the lane does not coincide with the lateral position of the following vehicle in the lane as taught by Tachibana in the system of Sim and Johnson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Sim teaches element of: 


As per claim 5, Sim teaches elements of: 
wherein when a preceding vehicle or the following vehicle moves, the detector detects the movement of the preceding vehicle or the following vehicle (See at least column 9 line 65 – column 10 line 31), and 
when the movement of the preceding vehicle or the following vehicle is detected at the time of moving to a target stop position, the decision circuitry updates the course of the host vehicle depending on a lateral position of the following vehicle at the time of the detection (See at least column 9 line 65 – column 10 line 50).  

As per claim 6, Sim teaches element of:
the decision circuitry stops determining a course of the host vehicle depending on the lateral position of the following vehicle (See at least column 9 line 65 – column 10 line 50) but does not teach elements of: 
wherein when the following vehicle shows a motion including a course change or a right turn or left turn, or indicates an intention of a course change or a right turn or left turn, the detector detects the motion of the following vehicle including the course change or the right turn or left turn, or the intention of the course change or the right turn or left turn.
	Johnson teaches elements of:
wherein when the following vehicle shows a motion including a course change or a right turn or left turn, or indicates an intention of a course change or a right turn or left turn, the 
Sim and Johnson are in analogous art of vehicle control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein when the following vehicle shows a motion including a course change or a right turn or left turn, or indicates an intention of a course change or a right turn or left turn, the detector detects the motion of the following vehicle including the course change or the right turn or left turn, or the intention of the course change or the right turn or left turn as taught by Johnson in the system of Sim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Sim teaches elements of:
wherein when the following vehicle changes the lateral position of the following vehicle, the detector detects the change of the lateral position of the following vehicle, and when the following vehicle changes the lateral position of the following vehicle by more than a predetermined number of times within a predetermined time, the decision circuitry stops determining a course of the host vehicle depending on the lateral position of the following vehicle  (See at least column 9 line 65 – column 10 line 50).  

As per claim 8, Sim teaches element of: 


As per claim 9, Sim teaches elements of: 
wherein when a rear visual field of the host vehicle is small due to blocking by the following vehicle, the detector detects that the rear visual field of the host vehicle is small based on the image received by the receiver or data obtained by a predetermined sensor (See at least Figure 4 and column 9 line 12 – 25), and 
when it is detected that the rear visual field of the host vehicle is small, the decision circuitry determines a course of the host vehicle so that the host vehicle moves to a position at which a position of a side surface of the host vehicle coincides with a position of a side surface of the following vehicle (See at least column 9 line 65 – column 10 line 50).  

As per claim 10, Sim teaches element of: 
wherein the decision circuitry determines a course of the host vehicle so that the host vehicle maintains the position at which the position of the side surface of the host vehicle coincides with the position of the side surface of the following vehicle until a predetermined time passes from at a time when the position of the side surface of the host vehicle coincides with the 

As per claim 11, Sim teaches elements of: 
wherein the detector detects a presence or absence of another vehicle approaching the host vehicle at the position at which the position of the side surface of the host vehicle coincides with the position of the side surface of the following vehicle (See at least column 5 line 24 – 39), and 
when the other vehicle approaching the host vehicle is detected at the position at which the position of the side surface of the host vehicle coincides with the position of the side surface of the following vehicle, the decision circuitry determines a course of the host vehicle so that a lateral position of a central portion of the host vehicle in the lane coincides with a lateral position of a central portion of the following vehicle in the lane (See at least column 10 line 32 – column 12 line 8).  

As per claim 12, Sim teaches element of: 
 wherein when the other vehicle approaching the host vehicle is not detected at the position at which the position of the side surface of the host vehicle coincides with the position of the side surface of the following vehicle, the decision circuitry determines a course of the host vehicle so that the host vehicle moves to a position at which an area blocked by the following vehicle further becomes smaller (See at least column 11 line 21 – 33).  

As per claim 13, Sim teaches elements of: 

when it is detected that the front visual field of the host vehicle is small, the decision circuitry determines a course of the host vehicle so that the host vehicle moves to a position at which a position of a side surface of the host vehicle coincides with a position of a side surface of the following vehicle (See at least column 9 line 65 – column 10 line 50), and 
when a predetermined time passes from at a time when the host vehicle reaches the position at which the position of the side surface of the host vehicle coincides with the position of the side surface of the following vehicle, the decision circuitry determines a course of the host vehicle so that the host vehicle moves to a position at which an area blocked by the preceding vehicle further becomes smaller (See at least column 8 line 32 – column 9 line 9).  

As per claim 14, Sim teaches elements of: 
an estimator structured to estimate whether or not an area in front of the host vehicle needs to be checked based on an operation by a driver with respect to the host vehicle, wherein when the estimator estimates that the area in front of the host vehicle needs to be checked, the decision circuitry determines a course of the host vehicle so that the host vehicle moves to a position at which a position of a side surface of the host vehicle coincides with a position of a side surface of the following vehicle (See at least column 4 line 21 – 48 and column 9 line 65 – column 10 line 50).  

As per claim 15, Sim teaches element of: 
a traveling controller structured to control traveling of the host vehicle so that the host vehicle moves to the position determined by the decision circuitry (See at least column 2 line 30 – 37).  

As per claims 17 - 19, Sim teaches element of: 
	wherein the course of the host vehicle includes a lateral movement within the lane being traveled by the host vehicle (See at least See column 9 line 13 – column 10 line 61).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and 5 – 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662